Citation Nr: 0931265	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial, compensable rating for left ear 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
November 1968. 

This matter come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
declined to reopen the Veteran's claim for service connection 
for right ear hearing loss, and granted the Veteran service 
connection for left ear hearing loss with a noncompensable 
rating, effective July 18, 2001.  The Veteran filed a notice 
of disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in May 2003.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2003.  The RO issued a 
supplemental SOC (SSOC) in June 2003 reflecting the continued 
denial of each claim.

In February 2004, the Veteran testified during a Board 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
A transcript of the hearing is of record.

In June 2004, the Board denied the Veteran's claim for an 
initial, compensable rating for left ear hearing loss and 
declined to reopen his claim for service connection for right 
ear hearing loss.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court vacated the Board's decision and 
remanded the claims to the Board for further proceedings 
consistent with the Court's Order.

In July 2006, the Board notified the Veteran that the VLJ who 
presided at his in February 2004 Board hearing had left the 
Board.  The Veteran was advised that he had the right to 
another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2008).  The Veteran replied that 
he did not wish to have an additional hearing before a VLJ.

In December 2006, the Board remanded the matters on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include obtaining 
outstanding treatment records from VA, providing the Veteran 
with corrective notice under the Veterans Claims Assistance 
Act (VCAA), and scheduling a VA examination.  After 
accomplishing the requested action, the RO/AMC continued the 
denial of the claims on appeal (as reflected in a July 2007 
SSOC) and returned this matter to the Board for further 
appellate consideration. 

Because the claim for higher rating involves the Veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, the Board  has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In November 2007, the Board denied the Veteran's claim for an 
initial, compensable rating for left ear hearing loss and 
declined to reopen his claim for service connection for right 
ear hearing loss.The Veteran, in turn, appealed the November 
2007 Board decision to the Court.  In April 2009, the Court 
issued a Memorandum Decision, affirming the Board's cecision 
as to the request to reopen the Veteran's claim for service 
connection for right ear hearing loss, but  vacating the 
Board's decision as to the denial of the claim for  an 
initial, compensable rating for left ear hearing loss, and 
remanding the claim to the Board for action consistent with 
the decision.  

For the reasons expressed below, the claim remaining appeal 
(expanded as reflected on the title page) is being remanded 
to the RO via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that the further 
RO action on the claim on appeal is warranted.
 

Under the applicable criteria, disability ratings for hearing 
loss are derived by a mechanical application of the rating 
schedule to a numeric designation assigned after audiometry 
results are obtained.  See 38 C.F.R. §§ 4.85, 4.86 (2008). 
 Typically, VA has no discretion in the matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

However, as noted in the Memorandum Decision, the record 
includes indicia that the schedular criteria may be 
inadequate for evaluating the Veteran's disability.  Citing 
the Secretary's brief, the Court noted the   has the April 
2007 VA examiner reported that the Veteran had significant 
occupational effects as a result of his hearing loss.  The 
examiner indicated that the Veteran had problems 
communicating at work with the surrounding noise and was 
unable to be promoted as a result of his inability to hear 
what his supervisors told him.

The Board finds that, in view of the evidence and the April 
2009 Memorandum decision, specific consideration of whether 
the procedures for assignment of a higher rating on an extra-
schedular basis are invoked is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008) (authorizing the assignment of an extra-
schedular rating, pursuant to specially prescribed 
procedures, where the disability is so exceptional or 
unusual-due to such factors as marked interference with 
employment or frequent periods of hospitalization-to render 
the regular schedular criteria for rating the disability 
inadequate).  Such would appear to be pertinent in this case, 
as one factor for consideration under section 3.321 is 
whether the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  However, as the RO has not considered the matter of 
the Veteran's entitlement to a compensable initial rating on 
an extra-schedular basis, to avoid any prejudice to him, the 
RO must do so, in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993)). 

Prior to considering a higher rating pursuant to 38 C.F.R. § 
3.321, the RO should give the Veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the matter remaining on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In doing so, the RO should provide notice of 38 C.F.R. § 
3.321 and explain what is needed to substantiate the claim.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim to an initial, 
compensable rating for left ear hearing loss, on an extra-
schedular basis.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following: 

1.  The RO should send to the Veteran a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim to an initial, compensable 
rating for left ear hearing loss on an 
extra- schedular basis.

The RO should provide notice of 38 C.F.R. 
§ 3.321 and explain what is needed to 
substantiate the claim, as well as 
.explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for to an 
initial, compensable rating for left ear 
hearing loss, on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321, in 
light of all pertinent evidence and legal 
authority.

5.  If the claim is denied, the RO must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority considered 
(particularly, 38 C.F.R. § 3.321), along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




